Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-5 and 16 and 21 are allowed. Renumbered as 1-7.

Claim 1:  A portable radio, comprising: a codeplug pre-programmed with a configuration file of a voice recognition target string; an automatic speech recognition (ASR) engine providing voice command entry detection; 
an unrecognized voice command entry logger for logging unrecognized voice command entries the unrecognized voice command entries not being recognized as voice recognition target strings,
 and for storing log data comprising user ID, radio channel, talkgroup name, biometric data, context data, and audio sample for each unrecognized voice command entry;
the portable radio uploading the each logged unrecognized voice command entry with log data pertaining thereto to remote cloud based data-storage for voice control analytics and resolution action. 
The following is an examiner's statement of reasons for allowance:Regarding claim 1 the prior art of record, specifically Bucsa et al. (US Patent Application Publication #20150331666  discloses a method for processing control commands in a voice interactive system. The method comprises receiving speech phrases on a local 
Hirata et al. (US 2008/0132199) relates to a portable radio device having an emergency notifying function, which make it possible to notify quickly and easily a state of emergency such as a crime, accident, and disaster to desired persons or institutions using a function (i.e., GPS receiving function) of receiving the radio wave emitted from a GPS (Global Positioning System) satellite and a function of picking up images with digital cameras or the like, and which are effective to crime prevention.
However, none of the prior art cited alone or in combination provides the motivation to teach storing log data comprising user ID, radio channel, talkgroup name, biometric data, context data, and audio sample for each unrecognized voice command entry;
the portable radio uploading the each logged unrecognized voice command entry with log data pertaining thereto to remote cloud based data-storage for voice control analytics and resolution action.

	
 Claim 16: A method to manage voice recognition in a portable radio, comprising the steps of:
pre-programming a plurality of portable radio codeplugs with voice recognition target strings pre-deployment of the plurality of portable radios; 

detecting an unrecognized voice command entry to at least one post-deployed portable radios; 
storing at the portable radio the unrecognized voice command entry along with logging data pertaining to the unrecognized voice command entry, the logging data comprising:
 user ID, radio channel, talkgroup name, biometric data, context data, and audio sample;
 and uploading the unrecognized voice command entry and logging data to a data lake storage for pattern analysis by a voice control analytics engine and generation of a resolution action by a resolutions engine.
The following is an examiner's statement of reasons for allowance:
Regarding claim 16 the prior art of record, specifically Bucsa et al. (US Patent Application Publication #20150331666  discloses a method for processing control commands in a voice interactive system. The method comprises receiving speech phrases on a local device within a premises network, and comparing the speech phrases on the local device to a set of local control commands. The local device control premises devices executing local actions in response to the speech phrases matching the local control commands. (Paragraphs 0005). 
Hirata et al. (US 2008/0132199) relates to a portable radio device having an emergency notifying function, which make it possible to notify quickly and easily a state of emergency such as a crime, accident, and disaster to desired persons or institutions 
However, none of the prior art cited alone or in combination provides the motivation to teach detecting an unrecognized voice command entry to at least one post-deployed portable radios;
 storing at the portable radio the unrecognized voice command entry along with logging data pertaining to the unrecognized voice command entry, the logging data comprising:
 user ID, radio channel, talkgroup name, biometric data, context data, and audio sample;
 and uploading the unrecognized voice command entry and logging data to a data lake storage for pattern analysis by a voice control analytics engine and generation of a resolution action by a resolutions engine.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/            Primary  Examiner, Art Unit 2675                                                                                                                                                                                                          10/18/2021